ALLEN, Judge.
The employer/servicing agent appeal a workers’ compensation order awarding payment of the claimant’s attorney’s fee. We conclude that the amount awarded is not excessive, except insofar as it encompasses time spent establishing the amount of the fee. Such time, expended here after entry of the merits order in which fee entitlement was established, has been excluded from the fee predicate since the supreme court’s ruling in Crittenden Orange Blossom Fruit v. Stone, 514 So.2d 351 (Fla.1987). See, e.g., Regal Wood Products v. Baschansci, 603 So.2d 551 (Fla. 1st DCA 1992); Dobbs v. Suncoast Acoustics, 590 So.2d 7 (Fla. 1st DCA 1991). Even if these additional hours were necessitated by the employer/servicing agent’s resistance, so that the claimant’s attorney had to spend more tiriie in proving the hours expended in obtaining the merits award, the fee predicate may not encompass this additional time as it ultimately pertains only to the amount of the fee. We therefore affirm the fee award except as to the inclusion of time expended after the merits award and entitlement ruling, and reverse as to this aspect of the award. We remand for a fee award at the hourly rate established in the appealed order, but without inclusion of the prohibited hours.
WEBSTER and LAWRENCE, JJ., concur.